                            UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEVADA


GEOLOGIC ASSOCIATES, INC.,           )                 3:18-cv-00366-HDM-WGC
                                     )
                        Plaintiff,   )                 CASE MANAGEMENT ORDER
        vs.                          )
                                     )                 November 5, 2018
NATIONAL OILWELL VARCO, L.P.,        )
                                     )
                        Defendant.   )
____________________________________ )

PRESENT: THE HONORABLE WILLIAM G. COBB, U.S. MAGISTRATE JUDGE

DEPUTY CLERK: KATIE LYNN OGDEN                    REPORTER:        NONE APPEARING

COUNSEL FOR PLAINTIFF(S): NONE APPEARING

COUNSEL FOR DEFENDANT(S): NONE APPEARING

MINUTE ORDER IN CHAMBERS:

        Pursuant to Fed. R. Civ. P. 16 and Local Rule (“LR”)16-2, the Court believes that a Rule 16
case management conference in this matter will assist the parties, counsel and the Court.
Therefore, a case management conference is set for Monday, December 3, 2018, at 10:00 a.m.
in Reno Courtroom 2 before United States Magistrate Judge William G. Cobb. Counsel wishing
to appear telephonically shall dial 1-877-873-8017, enter the access code 3416460, and enter the
security code 12318 approximately five (5) minutes prior to the hearing.

       In preparation for this case management conference, it is hereby ordered as follows:

       A.     Case Management Report

        The parties shall jointly file the case management report with the Clerk of the Court not
less than seven (7) court days before the case management conference. It is Plaintiffs’
responsibility to initiate and prepare the joint case management report, and it is Defendants’
responsibility to assist in preparation of the case management report. If the parties cannot agree
on the subject matters of the case management report, a statement of each party’s position on the
disputed topic shall be provided; separate reports shall not be filed.

///
       The proposed case management report shall address the following information in
separately numbered paragraphs:

        1.      A short statement of the nature of the case (three pages or less), including a
                description of each claim or defense;

        2.      A description of the principal factual and legal disputes in the case;

        3.      The jurisdictional basis for the case, citing specific jurisdictional statutes;1

        4.      Identification of any parties who have not been served and an explanation why they
                have not been served; and any parties which have been served but have not answered
                or otherwise appeared;

        5.      A statement whether any party expects to add additional parties to the case or
                otherwise amend the pleadings (the Court will set a deadline to join parties or amend
                pleadings at the case management conference);

        6.      Whether there are any pending motions that may affect the parties’ abilities to
                comply with a case management order, including a brief description of those
                motions;

        7.      A list of contemplated motions, if any, and an overview statement of issues to be
                presented by any such motions;

        8.      The status of related cases, if any, pending before other judges of this Court or before
                other courts in any other jurisdiction;

        9.      Any further supplemental discussion of necessary discovery, including:

                 a. the extent, nature and location of discovery anticipated by the parties;

                 b. suggested revisions, if any, to the discovery limitations imposed by the Federal
                    Rules of Civil Procedure and LR 26-1(b); and,
///



                                                            
1
   If jurisdiction is based on diversity, the basis shall include a statement of the citizenship of every party
and the amount in controversy. See, e.g., 28 U.S.C. § 1332. The parties are reminded that (1) a
corporation is a citizen of the state where it is incorporated and the state of its principal place of business
and (2) partnerships, limited liability companies and real estate investment trusts are citizens of every
state in which one of their members or partners resides. See 28 U.S.C. § 1332(c); Indus. Tectonics v.
Aero Alloy, 912 F.2d 1090, 1092 (9th Cir. 1990); Belleville Catering Co. v. Champaign Market Place,
L.L.C., 350 F.3d 691, 692 (7th Cir. 2003); Americold Realty Trust v. Conagra Foods, Inc., 136 S.Ct. 1012,
2016 WL 854159 (Mar. 7, 2016). 
            c. the number of hours permitted for each deposition, unless extended by the
               parties.

      10.   A discussion of any issues relating to the disclosure or discovery of electronically
            stored information (“ESI”), including the form or forms in which it should be
            produced (see Fed. R. Civ. P. 16(b)(3)(B)(iii); 26(f)(3)(C); and 33(d));

      11.   A discussion of any issues related to any anticipated possible claims of privilege or
            work product (see Fed. R. Civ. P. 16(b)(3)(B)(iv) and 26(f)(3)(D));

      12.   Unless the discovery plan and scheduling order otherwise provides and the Court so
            orders, the parties’ Fed. R. Civ. P. 26(a)(3) disclosures and any objections thereto;

      13.   Unless the Court has already approved a discovery plan and scheduling order, the
            proposed dates for each of the following:

            a. a deadline for the completion of discovery (LR 26-1(b)(1));

            b. a deadline for amending the pleadings and adding parties (LR 26-1(b)(2));

            c. dates for complete disclosure of expert testimony Fed. R. Civ. P 26(a)(2)(A)-
               (C);
                (LR 26-1(b)(3));

            d. a deadline for the filing of dispositive motions (LR 26-1(b)(4)); and,

            e. a date by which the parties will file the joint pretrial order (LR 26-1(b)(5)).

            The parties shall state whether the dates proposed in ¶ 13 (a)-(e) are within the
            deadlines specified in LR 26-1(b). If so, then the parties’ report shall state, “THE
            DEADLINES SUBMITTED HEREIN ARE IN COMPLIANCE WITH LR 26-1(b).”
            If longer deadlines are sought, the parties’ report shall state “SPECIAL
            SCHEDULING REVIEW REQUESTED.” If the parties request special scheduling
            review of the LR 26-1(b) deadlines, the parties shall include a statement of the
            reasons why longer or different time periods should apply to the case. If the parties
            disagree as to the LR 26-1(b) deadlines, a statement of each party’s position on each
            point of dispute should be provided.

      14.   The parties must certify that they met and conferred about the possibility of using
            alternative dispute-resolution processes including mediation, arbitration, and if
            applicable, early neutral evaluation. (LR 26-1(b)(7)).

///
       15.   The parties must certify that they considered consent to trial by a magistrate judge
             under 28 U.S.C. § 636(c) and Fed. R. Civ. P. 73 and the use of the Short Trial
             Program (General Order 2013-01). (LR 26-1(b)(8)).

       16.   Whether a jury trial has been requested and whether the request for a jury trial is
             contested (if the request is contested, set forth reasons);

       17.   The estimated length of trial and any suggestions for shortening and/or expediting
             the trial;

       18.   The prospects for settlement, including any request of the Court for assistance in
             settlement efforts; and,

       19.   Any other matters that will aid the Court and parties in resolving this case in a just,
             speedy, and inexpensive manner as required by Fed. R. Civ. P. 1 and LR 1. Counsel
             for all parties are expected to comply fully with the Federal Rules of Civil Procedure
             and this Court’s Local Rules to minimize the expense of discovery.

       B.    Case Management Conference and Order

        The Court directs counsel to Rule 16 of the Federal Rules of Civil Procedure for the
objectives of the case management conference. Counsel who appear at the case management
conference shall have authority to enter into stipulations regarding all matters that may be
discussed.

       C.    Interim Status Report

       Not later than sixty (60) days before the discovery cut-off, the parties shall submit an
interim status report which complies with LR 26-3 and provides the Court with any updated
information with respect to the matters addressed in their case management report.

       IT IS SO ORDERED.

                                                     DEBRA K. KEMPI, CLERK

                                                     By:       /s/                           .
                                                            Deputy Clerk



                      
